DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 28, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 18 and 20, claim 18 recites that the surface area imprinted with vibrational energy has at least equal performance to the non-imprinted area.  Additionally, claim 20 recites that the surface area imprinted with vibrational energy has better water absorption and capacity than the non-imprinted area.  Support for the amendments only appears to be present based on the Table provided in Applicant’s specification.  Note that, as set forth below, it is unclear what “performance“ is being recited regarding claim 18.  The comparison, such as recited in claim 20, is only provided between a Reference Example and Example 1.  Example 1 comprises both a polypropylene filament web and a web of wood pulp and polyester fibers, which is hydroentangled first and then imprinted with an ultrasound apparatus, wherein the anvil roll had a protruded part of approximately 15% of the surface area.  The Reference Example is the same nonwoven of Example 1, but it was not imprinted.  However, instead of comparing a multiweb structure which is imprinted at approximately 15% of the surface area as set forth in Example 1 with a similar multiweb structure which is not imprinted, the claims are comparing the portions of the multiweb structure against itself.  For example, the claims are only comparing the imprinted portions with the non-imprinted portions, which is not shown in the Table, versus comparing a multiweb structure with 15% of the surface area imprinted with a similar multiweb structure without any imprints.  Therefore, the claimed limitations constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 20, claim 18 recites that the surface area imprinted with vibrational energy has at least equal performance to the non-imprinted area. It is unclear what “performance” is being referenced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as obvious over USPN 6,784,126 to Everhart in view of US Pub. No. 2008/0233382 to Simmons and WO 2010/021572 to Solberg.
Regarding claims 1-10 and 18-20, Everhart teaches a high pulp content nonwoven composite fabric containing from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers (Everhart, Abstract).  Everhart teaches that the pulp fibers are wood fiber pulp (Id., column 2 line 57 to column 3 line 20).  Everhart teaches that the conjugate filaments may comprise thermoplastic components (Id., column 4 line 50 to column 5 line 5).  Everhart teaches that the composite fabric is hydraulically entangled (Id., column 4 lines 36-49), wherein the entangling may be adjusted to produce high pulp fiber concentration on one side of the fabric and a corresponding low pulp fiber concentration on the opposite side (Id., column 12 lines 19-35, Example 17).  Everhart teaches that such a configuration may be particularly useful for special purpose wipers and for personal care product applications such as disposable diapers (Id., column 12 lines 19-35).
Everhart teaches that the high pulp content nonwoven composite fabric can be post treated with cold embossing pattern rollers, such as shown in Fig. 8 (Everhart, column 13 lines 46-62).  Note that as shown in the exemplary embossing pattern, a discernible pattern is formed.  Everhart teaches exemplary thicknesses or dry bulk of the nonwoven composite fabric including 0.032 inches, 0.037 inches, 0.038 inches and 0.036 inches (Id., Table 2). However, Everhart does not appear to teach the claimed surface area of the pattern and the thickness of the surface area imprinted.
Simmons teaches a nonwoven fibrous structure comprising compressed sites and molded elements, wherein the combination of compressed sites and molded elements may provide for a fibrous structure comprising structural integrity in use, dispersibility when flushed, and assistance to the user in cleansing (Simmons, Abstract).  Simmons teaches that the compressed site may be discrete and may take any shape deemed suitable, wherein the compressed site may comprise un-melted fibers in the form of a pattern (Id., paragraph 0042), such as geometric shapes (Id., paragraph 0044).  Simmons suggests raised and/or lowered portions in the form of logos, trademarks, and geometric patterns (Id., paragraph 0061).  Simmons teaches that the fibers of the fibrous structure may comprise cellulosic natural fibers such as pulp, and synthetic fibers such as thermoplastic fibers (Id., paragraphs 0050-0052).  Simmons teaches subjecting the fibrous web to a hydroentanglement process (Id., paragraphs 0070, 0071).  Simmons teaches that compressive stress is applied to the fibrous structure, including pressing and cold calender rolling, to compress the fibers, wherein the compressed sites may comprise more than about 2% of the total fibrous surface area (Id., paragraph 0081, Figures 1A-9).  Simmons teaches that the introduction of the compressed sites may have an effect on the tensile strength of the fibrous structure, as it is believed that by increasing the compressive strength, the fibers comprising the fibrous structure are increasingly weakened which decreases the maximum force necessary to cause the fibrous structure to fail in tension to aid in dispersibility (Id., paragraph 0049).  Simmons teaches that the substrate is suitable for use as a wipe (Id., paragraph 0083). 
Additionally, Solberg teaches a tissue paper/nonwoven laminate comprising a hydroentangled nonwoven fabric (Solberg, Abstract) for use in wipes and facial tissues (Id., page 1 lines 5-8).  Solberg teaches that the hydroentangled nonwoven fabric comprises mixtures of pulp fibers and staple fibers (Id., page 5 lines 8-17).  Solberg teaches embossing the combined plies (Id., page 8 lines 26-32) to form an embossing pattern, wherein the depth of the embossments should be at least 0.1 mm in order to provide clearly visible effect (Id., page 8 lines 34 to page 9 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydraulically entangled fabric of Everhart, wherein the embossing pattern comprises compressing fibers to form un-melted fiber compressed sites in the form of shapes or logos or patterns, such that the compressed sites may comprise more than about 2% of the total fibrous surface area, such as within the claimed range, and adjusting and varying the depth of the compressed sites, such as within the claimed range, as taught by Simmons and Solberg, motivated by the desire of forming a conventional fabric material comprising a patterned surface structure having a clearly visible pattern, such that the structure is formed by a functionally equivalent and predictably known process, resulting in a fabric comprising structural integrity dispersibility properties.
The prior art combination does not appear to specifically teach imprinting with vibrational energy from a vibrational energy transmitter on a patterned anvil at a temperature of less than 100°C to form a discernible pattern as claimed.  However, Applicants’ specification at paragraph 0024 suggests that the temperature is kept low during the vibrational energy transmission in order to avoid thermo-bonding.  Similarly, the prior art combination teaches that the compressed sites necessarily comprise un-melted fibers.  Therefore, the claimed structure formed by the claimed process appears to result in a substantially similar structure as disclosed by the prior art combination, and the process limitations are interpreted as product by process limitations.  
Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 2, Simmons teaches that the compressed sites refer to areas in which the fibers are pressed together, wherein the sites have a higher fiber density as compared to the uncompressed regions (Simmons, paragraph 0023).  Additionally, Simmons teaches that the uncompressed regions refer to those areas wherein the fibers may substantially remain in an unaltered form after the fibrous structure is subjected to compressive stress (Id., paragraph 0037).  Based on the disclosure in the prior art combination, it is reasonable for one of ordinary skill to expect that the compressed or imprinted areas comprise different heights in comparison to the uncompressed or non-imprinted areas.
Regarding claims 3-5, the prior art combination teaches that the high pulp content nonwoven composite fabric contains from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers (Everhart, Abstract).  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiper of the prior art combination, and adjusting, varying and optimizing the amount of pulp fibers and conjugate fibers, such as within the claimed ranges, as taught by Everhart, motivated by the desire of forming a conventional wipe material based on the totality of the teachings of Everhart.
Regarding claims 6 and 7, the prior art combination teaches that the entangling may be adjusted to produce high pulp fiber concentration on one side of the fabric and a corresponding low pulp fiber concentration on the opposite side.  Although the prior art combination does not appear to specifically teach the claimed percentages, the high pulp content nonwoven composite fabric comprises from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers.  Since the prior art combination refers to a high pulp content nonwoven fabric comprising more than about 70 percent by weight of pulp fibers, it is reasonable for one of ordinary skill to expect that low pulp fiber concentration would be less than about 70 percent.  Additionally, since the prior art combination establishes that the pulp fibers are known to be absorbent, it is within the level of ordinary skill to determine a suitable amount of pulp fibers on the low pulp fiber concentration side, based on the desired absorbency characteristics of the resulting wiper.  Additionally, since the prior art combination only requires the nonwoven to comprise the pulp fibers and the filaments, it is reasonable for one of ordinary skill to expect that the remainder of the fibers on the low pulp fiber side are the filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiper of the prior art combination, wherein the wiper comprises a high and a low pulp fiber side comprising weight percentages of each, such as within the claimed ranges, motivated by the desire of forming a conventional wipe material having the desired absorbency characteristics suitable for the intended application.
Regarding claim 9, the prior art teaches that the compressed sites may comprise more than about 2% of the total fibrous surface area.  Additionally, Simmons teaches and suggests that the surface comprises continuous nonbonded or uninterrupted non-imprinted regions (Simmons, paragraphs 0042-0044, Figures 1A-9).  Although the prior art combination does not appear to specifically teaches the claimed total surface area of the imprinted surface consisting of the regions of at least 20 cm2, since the prior art combination renders obvious the claimed surface area of the imprints, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the fabric material of the prior art combination, wherein the non-imprinted regions are uninterrupted and comprise at least a surface area, such as within the claimed range, motivated by the desire of forming a conventional fabric material comprising a suitable surface bond pattern structure based on the desired properties of the fabric material. 
Regarding claim 10, the prior art combination suggests that the high pulp content nonwoven composite fabric comprises an absorptive capacity (Everhart, column 15 lines 21-35), but does not appear to teach the specifically claimed absorptive capacity.  However, although the prior art combination does not disclose the specifically claimed property, the claimed property is deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 18 and 20, the prior art combination does not appear to teach the claimed comparison. However, although the prior art combination does not disclose the specifically claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Everhart in view of Simmons and Solberg, as applied to claims 1-10 and 18-20 above, and further in view of US Pub. No. 2003/0213108 to Strandqvist.
Regarding claim 10, the claimed absorptive capacity appears to naturally flow from the teachings of the prior art combination.  Alternatively, Strandqvist teaches a similar hydraulically entangled nonwoven material containing at least 30%, by weight, pulp fibres and at least 20%, by weight, man-made fibres or filaments, wherein the material has a basis weight variation in a non-random pattern that comprises a plurality of higher basis weight cushions protruding from one major surface of the material (Strandqvist, Abstract).  Strandqvist teaches that the cushions as a main component comprise pulp fibers and are surrounded by a lower basis weight network which as a main component comprises the man-made fibres or filaments, such as thermoplastic polymers (Id., Abstract, paragraph 0035).  Strandqvist teaches that the first surface has a pronounced three-dimensional structure whereas the opposite major surface of the material is preferably substantially smooth, such that one side is more adapted to remove and capture liquids and solid particles from a surface, whereas the opposite smooth surface is adapted to wipe a surface dry (Id., paragraph 0049).  Strandqvist teaches that the material has an absorptive capacity of at least 5 g/g water (Id., paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiper of the prior art combination, wherein the wiper has an absorptive capacity, such as within the claimed range, as taught by Strandqvist, motivated by the desire of forming a conventional wipe material comprising an absorptive capacity known in the art as being predictably suitable for wipers.

Response to Arguments
Applicant's arguments filed February 28, 2022, have been fully considered but they are not persuasive. Applicant argues that, as set forth in the Declaration of February 28, 2022, cold embossing is significantly different than the claimed imprinting with vibrational energy.  Applicant recites that for embossing a nonwoven material, there is impact formed by two rollers not just where the embossing elements are present, but also on regions adjacent the areas where the embossing elements are present. Applicant recites that hydroentangled nonwoven material meeting the compositional limitations of claim 1 have a spring back effect, as such materials inherently spring back to their initial shape after an embossing compression and an extremely high pressure is required in order to affect a pattern.  Applicant recites that in contrast to embossing, when imprinting with vibrational energy, only specific points of the hydroentangled nonwoven material is affected, thereby resulting in shaper patterns.  Applicant recites that the structure relating to the orientation of the fibers in areas in which no embossing element was applied is inherently different when the nonwoven material has been subjected to an embossing process as opposed to imprinting with vibrational energy, such as how the pattern reacts when wet.  
Regarding Applicant’s arguments, Examiner respectfully disagrees.  Note that Applicant’s arguments substantially reiterate those submitted in the Appeal Brief filed August 30, 2021.  Examiner’s response is incorporated herein, and additional responses are cited below in direct response to those arguments currently submitted.
Preliminarily, note that the crux of Applicant’s argument is that a nonwoven sheet material having a pattern formed by embossing, whether cold or hot, is distinctly different from the structure of a nonwoven sheet having a pattern formed by imprinting with vibrational energy.  While Applicant’s argument is limited to the manner in which the nonwoven sheet is imprinted, absent from Applicant’s arguments and the current Declaration is any recitation that the nonwoven sheet is hydroentangled, or how hydroentangling does or does not affect imprinting of the nonwoven sheet.  Since the claimed invention is specifically hydroentangled, as opposed to a batt of random fibers which is not hydroentangled, any comparison of properties which does not address hydroentangling the nonwoven sheet would need to establish, such as by extrinsic evidence or the specification, that such properties are present regardless of whether the nonwoven is hydroentangled or not.  For example, Applicant’s specification recites at paragraph 0046 that the fibers are entangled with themselves and with other fibers, wherein paragraph 0047 recites that the strength of a hydroentangled material will depend on the amount of entangling points.  Applicant’s specification does not recite whether the imprinting occurs in the entanglement points or not, as one of ordinary skill would expect that hydroentanglement points affects the structure including the surface structure of the nonwoven sheet.  However, neither the Declaration nor Applicant’s arguments address the nonwoven being hydroentangled followed by forming a pattern.
The previous Declaration of September 9, 2020, recited Applicant’s current argument directed to the direct impact of the rollers and to imprinting forming sharper patterns. However, as recited in the Examiner’s Answer, the previous Declaration references Handbook of Nonwovens and recites at paragraphs 17 and 18, imprinting with vibrational energy and the advantages of this method, as energy is imparted only to the points at which bonding takes place and no energy is transferred to surrounding unbonded areas.   Note that paragraph 18 recites that “Energy is therefore transferred to well defined, restricted areas in the web to induce thermal bonding” (emphasis added).  Therefore, the nonwoven material formed by imprinting with vibrational energy referenced by Declarant is directed to a nonwoven material wherein the imprinted areas comprise thermal bonding.  
Although Declarant’s current argument does not recite Handbook of Nonwovens for support, without referencing Handbook of Nonwovens which requires thermal bonding, it is unclear how Declarant supports the assertion requiring impact by two rollers also in regions adjacent the areas where the embossing elements are present.  Additionally, Declarant further acknowledges that materials inherently spring back to their initial shape after an embossing compression.  Even if regions adjacent the areas where the embossing elements are present are impacted, according to Declarant, those regions would inherently “spring back to their original shape” unless a high pressure is applied (see Declaration at paragraph 13).  Therefore, if two rollers impact the embossed and non-embossed areas as set forth in the Declaration, any distinction that may or may not be present by the process would appear to be answered by Declarant’s statement that the non-embossed areas would spring back to their original shape.
Regarding the properties of spring back, there is no indication that “spring back” effect was contemplated or desired at the time the claimed invention was filed or the effective filing date, including whether the claimed hydroentangled nonwoven sheet necessarily comprises any spring back properties and whether the invention of the prior art combination necessarily does not comprise any spring back properties. Additionally, although Declarant recites that such a property is present in the nonwoven material meeting the compositional limitations of claim 1, there is no indication that such a property is solely attributed to imprinting a sheet with vibrational energy. For example, it is reasonable to expect that since the sheet is hydroentangled, that such a degree of hydroentanglement may affect any properties, such as “spring back” effect, as hydroentangling the fibers which comprise the nonwoven sheet will surely effect the “initial orientation” of the fibers.  Applicant’s specification teaches at paragraph 0045 that an instructive description of the hydroentangling process is given in CA patent no. 841,938 to Shambelan.  Claim 4 of Shambelan recites that the appearance of the hydroentangled product resembles that of a woven textile fabric.  Therefore, to solely attribute a property which was not contemplated at the time of filing or recited in the specification at the time of filing, to a specific limitation where there are clearly other limitations which may similarly influence a property such as a “spring back” effect, and no evidence to provide a nexus between a specific unmentioned property and a specific limitation, appears to be a hindsight evaluation of a desired property which may or may not have been influenced by process parameters.
Regarding Applicant’s arguments that extremely high pressure is required to affect a pattern such that the portions of the nonwoven material that are not contacting the embossing elements are still compressed and treated, Applicant appears to extrapolating a specific process scenario in order to create a structure which would be outside the scope of the claimed invention.  Neither of Applicant’s previously recited references, the Mechanics of Web Handling and Handbook of Nonwovens, require “extremely high pressure” to affect a pattern.  As set forth in The Mechanics of Web Handling cited by Applicant previously, embossing rollers differ from calendaring rollers only in that the surface of one or both of the rollers have a strong texture which is imparted into the web during the process.  The texture of the rollers imparts the embossments, and there is no requirement either of extremely high pressure or compression and treatment of the remainder of the nonwoven as argued by Applicant.
Regarding Applicant’s arguments directed to imprinting with vibrational energy also resulting in sharper patterns, the recitation of a “sharper pattern” is subjective and qualitative, and does not appear to result in a distinction regarding a pattern discernible by at least one visual or tactile differences between imprinted and non-imprinted areas, as a pattern is a pattern regardless of sharpness, and any pattern meeting the claimed limitations would be within the scope of the claimed invention.  Additionally, although Applicant appears to draw a nexus between non-imprinted areas and pressure treated areas in terms of how such non-patterned areas results in a “sharper pattern”, Declarant does not provide evidence of such a conclusion.  Note that Applicant’s specification recites that embossing (with moderately heated rolls) was found to result in less sharp patterns. However, heated rolls are not relied upon in the current rejection.
Applicant further argues that patterns formed by embossing are removed when the nonwoven material is wet, whereas patterns formed by imprinting with vibrational energy remain when the hydroentangled nonwoven material is wet, as synthetic fibers are permanently deformed during imprinting, and whereas cold embossing does not typically permanent deform synthetic fibers.  Examiner respectfully disagrees.  Note that Applicant’s argument is specifically directed to a structure which requires synthetic fibers which is not required by claim 1.  Therefore, it is unclear if Applicant’s argument pertains to the structure of claim 1.
Additionally, the prior art combination recites a nonwoven fabric comprising pulp fibers and conjugate fibers, wherein a discernible pattern is formed.  Since the pattern is formed, the fibers, including the conjugate fibers, must have been deformed, and since synthetic fibers do not absorb water, as recited in the Declaration at paragraph 18, the pattern comprising the synthetic fibers would appear to remain.  Applicant has not provided evidence to the contrary, including whether such a property was contemplated by the current invention.
Applicant argues that because the area imprinted with vibrational energy can be as shallow as 5% of the thickness of the non-imprinted region, the hydroentangled sheet maintains a large portion of its water absorption and capacity.  Applicant reiterates that Solberg does not teach or suggest the embossments in a nonwoven, and the imprinted surface area thickness, as Solberg teaches embossing an outer tissue layer and not a nonwoven layer. 
Regarding Applicant’s arguments, Examiner respectfully disagrees.  The prior art combination establishes embossing a nonwoven fabric, wherein compressed sites of un-melted fibers can be in the form of logos, trademarks and geometric patterns.  Solberg is relied on to teach that in nonwoven fabrics for use as wipes and facial tissues, the depth of the embossments should be at least 0.1 mm in order to provide clearly visible effects.  Solberg does not appear to rely solely on the existence of an outer tissue layer to accomplish such a purpose.  One of ordinary skill in the art would recognize that based on the combined teachings of the prior art combination, embossing to a depth of at least 0.1 mm would be sufficient to provide clearly visible effects.  Applicant has not provided evidence to the contrary.
Regarding claim 10, Applicant reiterates that there is no evidence that the material pieced together by the prior art would have a similar absorption capacity as there are too many factors involved in determining absorption capacity to draw such a conclusion.  Examiner respectfully disagrees.  The prior art combination establishes that the nonwoven fabric is an absorbent material, as shown in at least the Abstract of Everhart.  Strandqvist is relied on to teach that a substantially similar hydraulically entangled nonwoven material containing at least 30%, by weight, pulp fibres and having a pattern suitable for use as a wipe, was known in the art as having an absorptive capacity of at least 5 g/g water.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiper of the prior art combination, wherein the wiper has an absorptive capacity, such as within the claimed range, as taught by Strandqvist, motivated by the desire of forming a conventional wipe material comprising an absorptive capacity known in the art as being predictably suitable for wipers.  Applicant has not established to the contrary.
Regarding claim 18, Applicant argues that there are too many factors in determining absorption performance, and too many different possible ways of combining the asserted reference, to draw the conclusion that the claimed property should naturally flow.  Examiner respectfully disagrees.  The claim only recites “performance” and not “absorption performance” as argued.  Therefore, Applicant’s arguments is not commensurate in scope with the claimed invention.
Additionally, as set forth in the rejection, the prior art combination teaches a substantially similar structure and composition as claimed. Additionally, the prior art combination teaches similar patterns comprising un-bonded fibers and having a depth within the claimed thickness range.  Therefore, the comparison would appear to naturally flow from the teachings of the prior art combination.  The burden is on Applicant to prove otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786